Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 November 2020 has been entered.
 
Response to Arguments
	The amendment filed 20 November 2020 has been entered. Applicant’s arguments regarding independent claim 1, specifically the arguments regarding the adapter rings (Remarks, pages 9-10) and the bent tab sections (Remarks, page 13) are persuasive. The rejection of claim 1 has been withdrawn. Applicant’s arguments regarding independent claims 10 and 20 have been fully considered but are moot as the claims have been cancelled, as agreed upon in an interview dated 24 August 2021 (see interview summary for further details).

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Patrick Johnson on 24 August 2021.

The application has been amended as follows: 
Claim 5, line 2: “provided with bent tab sections” has been changed to --provided with the bent tab sections--
Claims 6 and 10-22 have been cancelled
Claim 7, line 1: “The fan assembly of claim 6” has been changed to --The fan assembly of claim 1--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Greenheck (US 3,412,929) in view of Brown (US 4,245,965) and Haack et al. (US 5,918,644), as applied in the previous office action dated 20 August 2020.
Regarding independent claim 1, the prior art of record, alone or in combination, fails to disclose, teach, or suggest “each of the first and second section parts included a plurality of separate bent tab sections extending orthogonally from the planar sidewall segments in a direction away from the longitudinal axis to form a first end flange at the first open end and a second end flange at the second open end,” “a first adapter ring attached to the first end flange, the first adapter ring defining a circular outer perimeter,” and “a second adapter ring attached to the second end flange, the second adapter ring defining a circular outer perimeter,” in combination with the other limitations recited in claim 1.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN GETACHEW whose telephone number is (571)272-4826.  The examiner can normally be reached on Monday - Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/JULIAN B GETACHEW/Examiner, Art Unit 3745                                                                                                                                                                                                        
/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745